Citation Nr: 0840638	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for rupture of the 
posterior tibial tendon of the left foot (claimed as a 
residual of service-connected insect bite and debridement of 
necrotic tissue).

2.  Entitlement to a certificate of eligibility for the 
purchase of an automobile and adaptive equipment, or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from March 1963 to 
December 1966.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2007, the appellant testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) sitting at the RO.  The 
VLJ held the record open an additional 30 days for the 
submission of additional evidence.  VA received additional 
evidence within the prescribed period.


FINDINGS OF FACT

1.  Rupture of the posterior tendon of the left foot is 
attributable to in-service debridement procedure for an 
insect bite.

2.  The appellant does not asserted that he is blind or that 
his visual acuity in both eyes is permanently impaired or 
5/200 or less as a result of a service-connected disability; 
the veteran does not have ankylosis of one or both knees or 
one or both hips, or loss of use of either hand or either 
foot as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Rupture of the posterior tibial tendon of the left foot 
is proximately due to service-connected insect bite and 
debridement procedure of necrotic tissue of the ankle.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2008).

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment are 
not met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 
C.F.R. § 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice must be provided "at the 
time" that VA receives a completed or substantially complete 
application for VA-administered benefits.  Pelegrini at 119 
(2004).  This timing requirement applies equally to the 
initial-disability-rating and effective-date elements of a 
service connection claim.  Dingess/Hartman, supra.

In this case, with respect to the claim for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, the Board finds that the 
VCAA letter sent to the appellant in January 2006 essentially 
complied with statutory notice requirements as outlined 
above.  VA notified the appellant of the evidence obtained, 
the evidence VA was responsible for obtaining, and the 
evidence necessary to establish entitlement to the benefits 
sought including the types of evidence that would assist in 
this matter.

However, the disability rating and effective date elements 
were not provided until January 2007, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the appellant has not been 
deprived of information needed to substantiate his claims and 
the very purpose of the VCAA notice has not been frustrated 
by the timing error here.  The appellant was provided with 
the notice, albeit late, and may be reasonably expected to 
read such notice.  Also, the Board notes that the appellant 
has been represented throughout his appeal by an accredited 
veterans service organization.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Pertinent medical 
records and opinions have been associated with the claims 
folder.  Additionally, VA afforded the appellant a VA 
examination and hearing.  We find that there is no indication 
that there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

With respect to the claim of service connection for rupture 
of the posterior tendon of the left foot, the Board is 
cognizant that VA failed to provide VCAA notice as outlined 
above.  However, in view of the grant of benefits as 
discussed below, the Board finds that the appellant is not 
prejudiced by a decision in this matter and that remand for 
VCAA notice would cause an undue delay of benefits to the 
appellant, thereby serving no useful purpose.

Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.    Furthermore, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).

In this case, the appellant seeks service connection for 
residuals of rupture of the posterior tendon of the left 
foot.  He testified at his June 2007 hearing that his 
posterior tendon ruptured because of debridement and surgery 
in service and that he now has loss of use of the left foot.  
It is noted that the appellant is service connected for 
residuals of insect bite, debridement of necrotic tissue, of 
left ankle.  The appellant is rated for neurological 
manifestations and scar.

A review of the record shows that the appellant was bitten by 
an insect, possibly a brown recluse spider, in service.  
Specifically, service medical records reflect that, in August 
1966, he was diagnosed with granuloma at the site of the 
insect bite and admitted to surgery.  Granuloma of the left 
leg was excised.  There were no further complaints, findings 
or treatment of insect bite residuals in service and 
discharge examination showed no pertinent findings.

Post service treatment records and VA examination reports 
show that the appellant was followed for neurological 
residuals and scar associated with the insect bite and 
debridement of necrotic tissue in service.  An Application 
for License Plates or Parking Permits for Persons with Severe 
Disabilities reflects a diagnosis for posterior tibial tendon 
rupture, left, signed August 2005 by Dr. J.N. on behalf of 
the appellant.

A letter dated January 2006 from Dr. J.N. reflects that he 
evaluated and treated appellant for a rupture of the 
posterior tibial tendon on his left foot.  The physician 
stated that the appellant presented with a severe mid foot 
collapse of the left foot with noticeable detachment of the 
distal insertion of the posterior tibial tendon causing loss 
of active plantar flexion of the foot on weight bearing.  The 
physician stated "According the patient, this bulge of the 
detached tendon had been present for some time."  The 
appellant was given a custom-made ankle foot orthotic.

In a letter dated April 2006, Dr. J.N. indicated that he had 
treated the appellant for many years and that he currently 
treated the appellant for posterior tendon rupture of the 
left foot with an ankle fixation orthotic (AFO).

On VA examination in April 2006, the examiner noted the 
appellant's history of insect bite and debridement in 
service, along with his current left ankle symptoms and 
recent diagnosis for fracture of the left tibial tendon by 
Dr. J.N.  The diagnoses included rupture of the left tibial 
tendon.  The examiner opined that "It is not as likely as 
not that the recent left posterior tibial tendon rupture is 
in any way related to the insect bite which occurred in 
1968."

In June 2007, Dr. J.N. prepared a medical opinion on behalf 
of the appellant after reviewing his records and examining 
the appellant.  He indicated as follows:

[The appellant] currently uses an AFO to 
ambulate due to rupture of the posterior 
tibial tendon on the left foot.  He 
sustained an insect bite and infection/or 
(poisoning) in the area of the left 
Achilles [sic] tendon.  He underwent 
surgery for debridement of necrotic 
tissue while in the service.  I 
definitely feel that this insect bite 
with necrosis of tissue and subsequent 
surgery weakened his Achilles [sic] 
tendon.  I believe that his ambulating 
with this weakened Achilles [sic] tendon 
caused him to rely on the posterior 
tibial tendon more than normal, when 
ambulating.  I feel this definitely 
caused him to suffer a rupture of this 
left posterior tibial tendon.  I feel 
that the in service insect 
bite/debridement procedure is related to 
his present disability and tendon rupture 
by at least a 60 percent likelihood.

Having reviewed the evidence of record, the Board finds that 
there is a relative balance of the evidence.  There is no 
dispute that the appellant sustained a ruptured tibial tendon 
on the left.  However, a VA examiner opined that the rupture 
was unrelated to service-connected insect bite and 
debridement, whereas, the appellant's long-time physician 
opined that the rupture was caused by the service-connected 
disability.  Furthermore, the Board observes that the 
appellant's physician has provided detailed reasons for his 
conclusion that the tendon rupture is related to the service-
connected disability.  As the evidence is in equipoise, the 
benefit-of-the-doubt must be accorded to the appellant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Accordingly, service connection for ruptured tendon 
of the posterior tibial tendon is granted.

Financial Assistance for Auto Purchase of Other 
Conveyance/Adaptive Equipment

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability. 38 U.S.C.A. § 
3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv); see also 38 C.F.R. 
§ 3.350(b).

The appellant is service connected for post traumatic stress 
disorder, residuals of insect bite, debridement of necrotic 
tissue of the left ankle, scar (residual of left ankle insect 
bite), and residuals of ruptured posterior tibial tendon of 
the left foot.  Although the appellant has peripheral 
neuropathy of the both lower extremity, the evidence does not 
demonstrate permanent loss of use of both hands and both feet 
due to service-connected disability, or, permanent impairment 
of vision in both eyes, resulting in (1) vision of 20/200 or 
less in the better eye with corrective glasses, or, (2) 
vision of 20/200 or better, if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye.

The Board has carefully considered the appellant's sworn 
testimony.  He has not contended that he has vision 
impairment that would be a basis for this claim.  He asserts 
loss of use of his left leg as the basis for the claim.  VA 
examination in April 2006 reflects that the appellant walks 
with a limp, favoring his left leg.  The left ankle appeared 
mildly unstable with tenderness to palpation.  There was a 
callus on the instep of the medial aspect of the foot and the 
appellant was noted to use special shoe-wear due to deformity 
of the ankle and use of an ankle brace.  The appellant was 
unable to walk on his toes or heels, and had some hammer 
toes.  The left ankle range of motion was 10 degrees on 
dorsiflexion, 10 degrees on plantar flexion, 15 degrees on 
inversion, and 10 degrees on eversion.  There was pain in all 
planes of motion.  The diagnoses were status post insect bite 
and debridement of the left lower posterior calf with 
residual pain, degenerative joint disease of the left ankle, 
and rupture of the left tibial tendon.

The evidence shows that the appellant has weight-bearing 
ability and can walk although he has a limp and restricted 
range of ankle motion.  Ankylosis is not shown.  The evidence 
does not support a finding that the appellant has loss of use 
of both hands or of both feet.  In the absence of a 
qualifying disability, which is a threshold requirement, the 
preponderance of the evidence is against the claim.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only is not established.


ORDER

Service connection for rupture of the posterior tibial tendon 
of the left foot is granted.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


